DETAILED ACTION
Claims 1-14 and 16-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12, 13, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0113423 A1 to Giango et al. in view of U.S. Pub. No. 2019/0171340 A1 to Anand et al.

Secondary Apparatus 308) for providing an access to an industrial automation system (industrial plant/Field Device 302) for a remote user device (Primary Apparatus 304) comprising a first web browser (application is preferably a browser/Browser 306), wherein the gateway unit is configured to establish for the user device a client instance (“...In a first aspect, there is provided a primary apparatus to configure a field device in an industrial plant. The primary apparatus comprises an application for accessing a secondary apparatus, the secondary apparatus including a web application having a host application and a driver validator service, a field device driver deployment service, and a relevant field device driver for configuring the field device. The primary apparatus also comprises a deployed web application received from the secondary apparatus, the deployed web application having a user interface and a driver validator service. Preferably, when the driver validator service on the primary device determines that a relevant field device driver for the field device is not in the primary apparatus, the field device driver deployment service is activated by the driver validator service on the primary apparatus to transfer the relevant field device driver from the secondary apparatus to the primary apparatus, and when the relevant field device driver is transferred to the primary apparatus, the user interface application is activated on the primary apparatus to configure a field device...The application is preferably a browser or a shortcut to access the secondary apparatus on a network. In addition, the deployed web application may be a duplicate of the web application in the secondary apparatus. It is preferable that the deployed web application is the web application on the secondary apparatus which is accessed through the browser on the primary apparatus...In a second aspect, there is also provided a secondary apparatus to configure a field device in an industrial plant on a primary apparatus. The secondary apparatus comprises a host application; a web application for deploying to the primary apparatus, the web application having a host application and a driver validator service; a relevant field device driver; and a field device driver deployment service for transferring the relevant field device driver from the secondary apparatus to the primary apparatus to configure the field device...The primary apparatus 304 is able to configure, test and/or monitor the field device 302. Examples of the primary apparatus 304 include, for example, personal computer, server, tablet, handheld apparatus, any such apparatus which includes a processer, display and an input means (including a touchscreen display) and so forth. Further, the primary apparatus 304 has an application 306 for accessing the secondary apparatus 308. Preferably, the application 306 is a browser which can be activated automatically on startup or by a user. The browser 306 can be any of Internet Explorer, Chrome, Firefox, Safari, as such...The primary apparatus 304 is in communication with a secondary apparatus 308 through the network 310. The secondary apparatus 308 can be, for example, a personal computer, server, any such apparatus which has at least a processor, storage for storing at least a field device driver 318, a web application 316 and a host application, in the form of a User Interface for configuring the field device 302...” paragraphs 0011/0013/0024/0025), wherein the client instance is configured to: 
- perform a second web application/browser (Web Application 316) accessible by the first web browser (Browser 306) in the remote user device (“...The user uses the browser 306 on primary apparatus 304 to access the web application 316 on the secondary apparatus 308 using a uniform resource locator, abbreviated URL, also known as web address, through the network 310. A duplicate of the web application 316 is deployed to the primary apparatus 304 as deployed web application 326. If the deployed web application 326 is already in the primary apparatus 204, the browser 306 will activate the deployed web application 326...” paragraph 0033), 
- communicate with a first web application (Web Application 326) in the first web browser (Browser 306) of the user device (“...The user uses the browser 306 on primary apparatus 304 to access the web application 316 on the secondary apparatus 308 using a uniform resource locator, abbreviated URL, also known as web address, through the network 310. A duplicate of the web application 316 is deployed to the primary apparatus 304 as deployed web application 326. If the deployed web application 326 is already in the primary apparatus 204, the browser 306 will activate the deployed web application 326...When the web application 326 is deployed on the primary apparatus 304, the driver validator service 314 on the secondary apparatus 308 is deployed as driver validator service 324. The driver validator service 324 determines if the relevant device driver 318 for the field device 302 is available on the primary apparatus 304. The host application 322 is automatically activated as a User Interface 322 on the primary apparatus 304 to configure the field device 302. This improves efficiency of configuring the field device 302 by reducing the effort of the user to manually install the relevant field device driver 318 and host application 322 and then to manually activate the host application 322 as a User Interface to configure the field device...” paragraphs 0033/0034), 
- perform a second web application (Services Application 330) configured to communicate with an industrial automation service of the industrial automation system and provide a user interface to the automation service (“...The secondary apparatus 308 includes a services application 330 which stores services used for installation, configuration and modification of the field device 302. The services are to enable communication among the field device 302, the primary apparatus 304, the secondary apparatus 308 and any other components in the primary apparatus 304 and the secondary apparatus 308...” paragraph 0037).
	Giango is silent with reference to perform a second web application in the second web browser,
receive first feature information from the first web application, and 

Anand teaches perform a second web application in the second web browser (Browser 105N) (“...The web server 130 can be or may include any software/hardware that can work with the browser 105 to provide one or more web pages 131, such as Apache.RTM., Nginx.RTM., Microsoft-IIS.RTM., Tomcat.RTM., and/or the like. The web server 130 may comprise a plurality of web servers. For example, the web server 130 may comprise different web servers 130 from different companies, enterprises, groups, and/or the like. The web server 130 provides web page(s) 131 that can be viewed by a user running a browser 105 on a communication endpoint 101...The web page(s) 131 further comprise the co-browse Software Development Kit (SDK) 132. The co-browse SDK 132 provides a group of Application Programming Interfaces (APIs) that are used to establish a co-browsing session with the co-browsing server 120. For example, a user may enter a code/key, provided by a contact center agent, into a web page 131 displayed in the browser 105 to establish a co-browsing session. The entered code/key is used by the co-browse SDK 132 to establish the co-browsing session with the co-browsing server 120. The co-browse SDK 132 provides a mechanism to send code to the co-browsing server 120 that allows the contact center agent to see the same or a similar view as the user is seeing in the browser 105A...” paragraphs 0036/0037),
receive first feature information from the first web application (Step 408) (“...If a co-browsing session has been requested in step 304 (e.g., between the communication endpoint 101A and 101N), the process goes to step 308. For example, the user may request a co-browsing session by typing in a code/key (generated by the agent application 121) received from a contact center agent (e.g., via a phone call or chat session) into the web page 131 displayed in the browser 105A. Alternatively, the user may provide a URL, IP address, Uniform Resource Identifier (URI) to identify the second communication endpoint 101 in a peer-to-peer co-browsing session. The co-browse SDK 132 interfaces with the co-browsing server 120 or other browser 105N (peer-to-peer) to establish the co-browsing session...If information has been received from the browser 105A in step 404, the co-browsing server 120 sends (forwards), in step 408, the information received in step 404 to the browser 105N. In one embodiment, where there are more than two browsers 105 involved in the co-browsing session, the information may be sent to two or more other browsers 105...” paragraphs 0049/0065), and 
generate, on the basis of the received first feature information, second feature information (modify the information sent in step 408/modify a color/font attribute) to adapt the user interface to the service for the user device (“...In one embodiment, the co-browsing server 120 may modify the information sent in step 408. For example, based on a defined profile associated with a particular web page 131, the co-browsing server 120 may change a color, a font, an animation (e.g., to flash text), a background color, and/or the like of a user interface element 200...In one embodiment, the modifications may be based on capabilities of the communication endpoint 101N. For example, the communication endpoint 101N may have a limited font capability or color scheme...In one embodiment, the modifications may be based on the user of the communication endpoint 101N. For example, the user of the communication endpoint 101N may have a sight impairment that requires larger fonts so that the user can view the web page 131...In another embodiment, the co-browsing server 120 may modify a color/font attribute of a text field to alert a user of the browser 105N to a specific user interface element 200 in the display 104N. In all the above examples, the actual code sent in steps 308/316 may be changed...” paragraphs 0066-0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Giango with the teaching of Anand because the teaching of Anand would improve the system of Giango by providing a technique of seamlessly communication between varying Browsers.

As to claim 2, Anand teaches the apparatus of claim 1, wherein the client instance is configured to provide the second feature information to the second web browser to control operation of the second web browser (“...In one embodiment, the co-browsing server 120 may modify the information sent in step 408. For example, based on a defined profile associated with a particular web page 131, the co-browsing server 120 may change a color, a font, an animation (e.g., to flash text), a background color, and/or the like of a user interface element 200...In one embodiment, the modifications may be based on capabilities of the communication endpoint 101N. For example, the communication endpoint 101N may have a limited font capability or color scheme...In one embodiment, the modifications may be based on the user of the communication endpoint 101N. For example, the user of the communication endpoint 101N may have a sight impairment that requires larger fonts so that the user can view the web page 131...In another embodiment, the co-browsing server 120 may modify a color/font attribute of a text field to alert a user of the browser 105N to a specific user interface element 200 in the display 104N. In all the above examples, the actual code sent in steps 308/316 may be changed...” paragraphs 0066-0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Giango with the teaching of Anand because the teaching of Anand would improve the system of Giango by providing a technique of seamlessly communication between varying Browsers.

As to claim 3, Anand teaches the apparatus of claim 1, wherein at least one of the first feature information or the second feature information comprises user interface feature information, such as screen or viewport size (“...In one embodiment, the co-browsing server 120 may modify the information sent in step 408. For example, based on a defined profile associated with a particular web page 131, the co-browsing server 120 may change a color, a font, an animation (e.g., to flash text), a background color, and/or the like of a user interface element 200...In one embodiment, the modifications may be based on capabilities of the communication endpoint 101N. For example, the communication endpoint 101N may have a limited font capability or color scheme...In one embodiment, the modifications may be based on the user of the communication endpoint 101N. For example, the user of the communication endpoint 101N may have a sight impairment that requires larger fonts so that the user can view the web page 131...In another embodiment, the co-browsing server 120 may modify a color/font attribute of a text field to alert a user of the browser 105N to a specific user interface element 200 in the display 104N. In all the above examples, the actual code sent in steps 308/316 may be changed...” paragraphs 0066-0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Giango with the teaching of Anand because the teaching of Anand would improve the system of Giango by providing a technique of seamlessly communication between varying Browsers.

The web page(s) 131 further comprise the co-browse Software Development Kit (SDK) 132. The co-browse SDK 132 provides a group of Application Programming Interfaces (APIs) that are used to establish a co-browsing session with the co-browsing server 120. For example, a user may enter a code/key, provided by a contact center agent, into a web page 131 displayed in the browser 105 to establish a co-browsing session. The entered code/key is used by the co-browse SDK 132 to establish the co-browsing session with the co-browsing server 120. The co-browse SDK 132 provides a mechanism to send code to the co-browsing server 120 that allows the contact center agent to see the same or a similar view as the user is seeing in the browser 105A...” paragraph 0037). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Giango with the teaching of Anand because the teaching of Anand would improve the system of Giango by providing application programming 

As to claim 5, Anand teaches the apparatus of claim 1, wherein at least one of the first feature information or the second feature information comprises a web browser user agent string (“...The web page(s) 131 further comprise the co-browse Software Development Kit (SDK) 132. The co-browse SDK 132 provides a group of Application Programming Interfaces (APIs) that are used to establish a co-browsing session with the co-browsing server 120. For example, a user may enter a code/key, provided by a contact center agent, into a web page 131 displayed in the browser 105 to establish a co-browsing session. The entered code/key is used by the co-browse SDK 132 to establish the co-browsing session with the co-browsing server 120. The co-browse SDK 132 provides a mechanism to send code to the co-browsing server 120 that allows the contact center agent to see the same or a similar view as the user is seeing in the browser 105A...” paragraph 0037). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 

As to claim 8, Anand teaches the apparatus claim 1, wherein the client instance is configured to receive the first feature information at initiative of the first web application in response to the first web application receiving the first feature information via an application programming interface of the first web browser (“...The web page(s) 131 further comprise the co-browse Software Development Kit (SDK) 132. The co-browse SDK 132 provides a group of Application Programming Interfaces (APIs) that are used to establish a co-browsing session with the co-browsing server 120. For example, a user may enter a code/key, provided by a contact center agent, into a web page 131 displayed in the browser 105 to establish a co-browsing session. The entered code/key is used by the co-browse SDK 132 to establish the co-browsing session with the co-browsing server 120. The co-browse SDK 132 provides a mechanism to send code to the co-browsing server 120 that allows the contact center agent to see the same or a similar view as the user is seeing in the browser 105A...” paragraph 0037). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Giango with the teaching of Anand because the teaching of Anand would improve the system of Giango by providing application programming interface function to seamlessly allow communication between varying Browsers.
  
As to claim 10, see the rejection of claims 1, 5 and 8 above.

As to claims 12 and 21, see the rejection of claim 1 above, expect for a non-transitory medium.
Giango teaches a non-transitory medium (“...The field device driver 318 is required to configure the field device 302 and can be in the format of a Device Description ("DD"), Device Type Manager ("DTM"), Field Device Integration ("FDI") Device Package, as such. The field device driver 318 is stored in memory storage of the secondary apparatus 308. In some cases the field device driver 318 has multiple components. For such cases, the field device driver 318 is referred to as a field device driver package. The determination is based on each component which is required for the configuration of the field device 302. The availability of all the required components is determined by the web application 326. Usually, there are multiple field device drivers 318, each for a type of field device 302, since an industrial plant has multiple types of field devices 302. The field device drivers 318 are stored in a database and a field device driver 318 catalog lists the available field device drivers 318 for the various field devices 302...” paragraph 00035).

As to claims 13, 16 and 19, see the rejection of claims 2, 5 and 8 respectively.

As to claim 20, see the rejection of claim 10 above.

Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0113423 A1 to Giango et al. in view of U.S. Pub. No. 2019/0171340 A1 to Anand et al. as applied to claims 1 and 12 above, and further in view of U.S. Pub. No. 20180164338 A1 to Forsbolm et al.

As to claim 6, Giango as modified by Anand teaches the apparatus of claim 1, however it is silent with reference to wherein the at least one of the first feature information or the second feature information comprises sensor information on the basis of one or more sensors of the user device.  
Forsbolm teaches wherein the at least one of the first feature information or the second feature information comprises sensor information on the basis of one or more sensors of the user device (“...Referring now to the block diagram of FIG. 3, a sensor control switch system 52 or apparatus is comprised of various functional/logical blocks, with each block corresponding to a specific function. The logical segregation of these blocks, however, are by way of example only and not of limitation, and any suitable configuration or organization may be readily substituted. FIG. 4 is of a more particularized embodiment of the sensor control switch system 53 for synthesizing the reported orientation data and reported motion data from a web browser application running on the mobile communications device 10, and is illustrated as a series of interconnected data processing sequences. Embodiments directed to a corresponding method along these lines is also contemplated in accordance with the present disclosure, and will be described with reference to the flowchart of FIG. 5...As shown in FIG. 3, the sensor control switch system 52 is linked to a web browser application programming interface (API) 54, which reports the orientation and the motion imparted to the mobile communications device 10. It is possible for mobile device platform native APIs to provide the same interface, and the present disclosure is not limited to a browser-based implementation. The web browser API 54 generates a data feed 56 that can be accessed by calling the DeviceMotion object 58 and a DeviceOrientation object 60. It will be recognized that the DeviceMotion object 58 and the DeviceOrientation object 60 are specified by conventional web browser standards, and the data provided through these objects originate from disjoint sensor readings. In some embodiments, the DeviceOrientation may be derived from sensor fusion of all, or in part of, the accelerometer 46, the gyroscope 48, and the compass 50, depending upon their inclusion in the mobile communications device 10. The DeviceOrientation object 60 is understood to provide an estimate of the orientation as measured in Euler angles, that is, yaw, pitch, and roll, and is derived from several stock hardware sensors of the mobile communications device 10. However, it will also be appreciated that the orientation may be given in quaternion representations, rotation matrix representations, and so forth. The DeviceMotion object 58 is understood to be an interface to a set of raw and derived sensor measurements, including raw accelerometer measurements and a time interval corresponding to the frequency of the sensor measurements. If the sensor hardware is available, the DeviceMotion object 58 include the gyroscope 48 readings, as well as gravity-corrected accelerometer readings that can isolate user-induced motion on the mobile communications device 10. As indicated above, the mobile communications device 10 may include additional sensing devices such as those that are part of the location module 40, the imaging module 38, and the audio input 28. Similar browser API objects like the DeviceMotion object 58 and the DeviceOrientation object 60 may exist for these additional sensors, where a call to the corresponding object from the web browser application is operative to produce the data from the sensors...” paragraphs 0040/0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Giango and Anand with the teaching of Forsbolm because the teaching of 

As to claim 7, Giango as modified by Anand teaches the apparatus of claim 6, however it is silent with reference to wherein the sensor information comprises one or more of orientation information, touch sensor input information or geolocation information.
Forsbolm teaches wherein the sensor information comprises one or more of orientation information, touch sensor input information or geolocation information (“...Referring now to the block diagram of FIG. 3, a sensor control switch system 52 or apparatus is comprised of various functional/logical blocks, with each block corresponding to a specific function. The logical segregation of these blocks, however, are by way of example only and not of limitation, and any suitable configuration or organization may be readily substituted. FIG. 4 is of a more particularized embodiment of the sensor control switch system 53 for synthesizing the reported orientation data and reported motion data from a web browser application running on the mobile communications device 10, and is illustrated as a series of interconnected data processing sequences. Embodiments directed to a corresponding method along these lines is also contemplated in accordance with the present disclosure, and will be described with reference to the flowchart of FIG. 5...As shown in FIG. 3, the sensor control switch system 52 is linked to a web browser application programming interface (API) 54, which reports the orientation and the motion imparted to the mobile communications device 10. It is possible for mobile device platform native APIs to provide the same interface, and the present disclosure is not limited to a browser-based implementation. The web browser API 54 generates a data feed 56 that can be accessed by calling the DeviceMotion object 58 and a DeviceOrientation object 60. It will be recognized that the DeviceMotion object 58 and the DeviceOrientation object 60 are specified by conventional web browser standards, and the data provided through these objects originate from disjoint sensor readings. In some embodiments, the DeviceOrientation may be derived from sensor fusion of all, or in part of, the accelerometer 46, the gyroscope 48, and the compass 50, depending upon their inclusion in the mobile communications device 10. The DeviceOrientation object 60 is understood to provide an estimate of the orientation as measured in Euler angles, that is, yaw, pitch, and roll, and is derived from several stock hardware sensors of the mobile communications device 10. However, it will also be appreciated that the orientation may be given in quaternion representations, rotation matrix representations, and so forth. The DeviceMotion object 58 is understood to be an interface to a set of raw and derived sensor measurements, including raw accelerometer measurements and a time interval corresponding to the frequency of the sensor measurements. If the sensor hardware is available, the DeviceMotion object 58 include the gyroscope 48 readings, as well as gravity-corrected accelerometer readings that can isolate user-induced motion on the mobile communications device 10. As indicated above, the mobile communications device 10 may include additional sensing devices such as those that are part of the location module 40, the imaging module 38, and the audio input 28. Similar browser API objects like the DeviceMotion object 58 and the DeviceOrientation object 60 may exist for these additional sensors, where a call to the corresponding object from the web browser application is operative to produce the data from the sensors...” paragraphs 0040/0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 

	As to claims 17 and 18, see the rejection of claims 6 and 7 respectively.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0113423 A1 to Giango et al. in view of U.S. Pub. No. 2019/0171340 A1 to Anand et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2016/0127446 A1 to Ito.

As to claim 11, Giango as modified by Anand teaches the apparatus of claim 1, however it is silent with reference to wherein the client instance is configured to communicate with the first web application by a hypertext transfer protocol secure based client instance environment protocol.  
Ito teaches wherein the client instance is configured to communicate with the first web application by a hypertext transfer protocol (HTTP protocol) secure based client instance environment protocol (“...First, in step S401, the user starts the web browser 320, and the web browser 320 accesses the web application 310. Specifically, the web browser 320 transmits a screen acquisition request by the GET method of the HTTP protocol to the web application 310 (a first application). Then, in step S402, the web application 310 returns as a response the content of a main screen of the web application 310 to the web browser 320. The web browser 320 receives the response returned in step S402 and displays the main screen of the web application 310 on the UI display device 205... First, in step S501, the user operates the information processing apparatus 102 to start the web browser 320 of the information processing apparatus 102, and the web browser 320 of the information processing apparatus 102 accesses the web application 310 in the information processing apparatus 102. Specifically, the web browser 320 transmits a screen acquisition request by the GET method of the HTTP protocol to the web application 310...” paragraphs 0040/0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Giango and Anand with the teaching of Forsbolm because the teaching of Forsbolm would improve the system of Giango and Anand by providing an . 
Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-13, and 16-20 have been considered but are moot because the new ground of rejection relies on additional references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2005/0021839 A1 to Russell et al. and directed to a system and process of providing a selectively isolated equipment area network for machine elements with data communication therebetween and with remote sites.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHARLES E ANYA/Primary Examiner, Art Unit 2194